DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-11, 13, 14 and 16-20 are pending and presented for examination.

Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 7 is objected to because of the following informalities: “per-fluorinated organic compound” should more appropriately be “per-fluorinated organic group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



1.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites prior to photocatalytic modification. However, there is no original recitation of a photocatalytic modification step. It is unclear whether the recitation to “photocatalytic modification” is intended to reference the exposing step of claim 1 or a completely different not previously recited step. Therefore, claim 2 is indefinite. Claims 3 and 4 depend from claim 2 and are indefinite for the same reasons.
Claim 3 recites the limitation "the material".  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what material of the intermediate layer is being referenced by the language “the material”. Therefore, claim 3 is indefinite. Claim 4 depends from claim 3 and is indefinite for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 5-11, 13, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franking et al. (“Highly Stable Molecular Layers on Nanocrystalline Anatase TiO2 through Photochemical Grafting”).

I.	Regarding claims 1, 5, 6, 13, 14, 18 and 20, Franking teaches a process comprising: contacting a titanium dioxide substrate (Experimental Section, page 10677) with 1-dodecene (Experimental Section, page 10677, and note that this compound includes an alkene which is a photolabile group); and exposing the titanium dioxide and 1-dodecene to UV radiation as the primary energy source at a wavelength of 254 nm in an inert atmosphere (Experimental Section, page 10677) that forms covalent bonds between the titanium dioxide surface and the photolabile functional group (abstract). Franking teaches all the critical limitations of claims 1, 5, 6, 13, 14, 18 and 20; therefore, Franking anticipates the claims.

II.	Regarding claims 7-11, the Examiner notes that these claims recite further limitations where the substrate is contacted with an acrylate or a derivative thereof. The claims do not actually require the compound to be selected from the acrylate or the acrylate derivative. In this case, the prior art relied upon teaches the alternative (the compound including a photolabile group) in the Markush group. Since, claims 7-11 do not actually require the particular selection of the acrylate or acrylate derivative, but only specify further limitations of these compounds if they are the compounds relied upon, then the prior art which teaches the alternative compound in the Markush group will also anticipate claims 7-11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franking in view of Clevenger et al. (U.S. PGPUB No. 2017/0224882).

.

4.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franking.

Regarding claims 16 and 17, Franking teaches all the limitations of claim 1, but fails to teach exposure for less than 20 minutes or less than 5 minutes. However, the time needed for exposure can be adjusted by inclusion of initiators and the time for exposure is a result-effective variable as altering the time will ultimately alter the amount of covalent bonds that are formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Boesch, 205 USPQ 215 (CCPA 1980).  

5.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franking in view of Larsson et al. (U.S. Pat. No. 6303278).

Regarding claim 19, Franking teaches all the limitations of claim 1, but fails to teach the alkene in the form of an aerosolized spray. However, Larsson teaches functionalization of surfaces (abstract) by applying an alkene and a photoinitiator to the surface (column 5, lines 6-30) followed by irradiation with UV light (abstract and column 5, line 66-column 6, line 3). Further, Larsson teaches that the alkene and initiator can be applied from an aerosolized spray (column 5, lines 6-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franking’s process by applying the alkene from an aerosolized spray as disclosed by Larsson. One would have been motivated to make this modification as Larsson teaches that this is a preferred application embodiment (column 5, lines 25-30).

Conclusion
	Claims 1-11, 13, 14 and 16-20 are pending.
	Claims 1-11, 13, 14 and 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 18, 2021Primary Examiner, Art Unit 1759